Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-165 are pending. Claims 4, 26-82, 85, 91-92, 97-98, 100-101, 105, 110-111, 113-114, 116, 122-124, 126-127, 129-146, 150-151, 153, 155-162 and 164-165 have been withdrawn as drawn to non-elected inventions and species. Claims 1-3, 5-25, 83-84, 86-90, 93-96, 99, 102-104, 106-109, 112, 115, 117-121, 125, 128, 147, 149, 152, 154 and 163 have been examined.
Election/Restriction
Applicant’s election, with traverse, of Group I, claims 1-3, 5-25, 83-84, 86-90, 93-96, 99, 102-104, 106-109, 112, 115, 117-121, 125, 127-128, 147, 149, 152, 154 and 163, and the species of claims 6, 84, 106, 109, 112, 115, 121, 125, 149, 154 and 163,  in the reply filed on 05/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
This application, Serial No. 16/621,185 (PGPub: US2021/0140957) was filed 12/10/2019. This application is a 371 of PCT/US2018/037168 filed 06/12/2018 which claims benefit of Provisional Patent Applications 62/518,514 filed 06/12/2017 and 62/523,570 filed 06/22/2017. 

Information Disclosure Statements
The Information Disclosure Statements filed 12/10/2019 and 06/01/2022  have been considered by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-25, 83-84, 86-90, 93-96, 99, 102-104, 106-109, 112, 115, 117-121, 125, 128, 147, 149, 152, 154 and 163 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because the preamble recites a device for a homogenous assay but the limitations of the claim do not make it clear how or what components form/conduct the homogenous assay.
	Claim 5 recites “the spacer” and it is unclear which of the claimed plural spacers are specifically being referenced to have a flat top.
	Claim 7 recites “the thickness” in line 1 and this limitation lacks antecedent basis as no spacer thickness has previously been referenced.
	Claim 18 recites “nearly uniform cross-section” and the term “nearly” is a relative term so it is not clear as to what measurement would be considered “nearly uniform”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 limits the device of claim 1 to comprising two plates and spacers however claim 1 at line 2 has already recited “a first plate, a second plate and spacers”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 87, 106-109, 115, 120-121, 128 and 154 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 23, 29-32, 35-37, 41, 44, 46 and 49 of U.S. Patent No. 11,156,606. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claims 1 and 87, Patent 606 recites at claim 13 a kit for performing a competitive assay for analyzing an analyte in a sample, comprising:
a first plate, a second plate, one or plurality of beads, a capture agent, a labeled competing detection agent, and an imager, wherein:
i. the plates are movable relative to each other into different configurations;
ii. each of the plates has, on its respective surface, a sample contact area for contacting a sample that contains or is suspected of containing an analyte;
iii. the beads have a capture agent attached onto the surface of the beads, wherein the capture agent specifically bind to the analyte;
iv. the labeled competing detection agent competes with the analyte, if present, for binding to the capture agent for the analyte; and
v. the beads have a size of 0.2 urn to 100 μm;
wherein one of the configurations is an open configuration, in which: the two plates are separated apart, and the sample is deposited on one or both plate;
wherein another of the configurations is a closed configuration which is configured after the sample deposition in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer of highly uniform thickness of 200 μm or less and is substantially stagnant relative to the plates;
wherein at the closed configuration, a detector detects the analyte in the at least part of the sample; and
wherein the imager takes, at least two images, including a first image and a second image, of a common area of the thin sample layer, wherein the common area of the thin sample layer is an area of the sample that contains at least one bead, wherein the first image is a direct image for measuring a position of a bead in the common area; and the second image is a signal image for measuring a signal from the labeled competitive detection agent;
and additionally recites at claim 44 a kit for performing a competitive assay for analyzing an analyte in a sample, comprising:
a first plate, a second plate, one or plurality of beads, a capture agent, a labeled competing detection agent, spacers, an imager, wherein:
i. the plates are movable relative to each other into different configurations;
ii. each of the plates has, on its respective inner surface, a sample contact area for contacting a sample that contains or is suspected an analyte;
iii. the beads have a capture agent attached to the surface of the beads, wherein the capture agent specifically bind to the analyte;
iv. the labeled competing detection agent competes with the analyte, if present, for binding to the capture agent for the analyte;
v. the spacers are on one or both of the plates, wherein the spacers are fixed on one of the plates and have a flat top, and in at least one of the spacers is in the sample area; and
vi. the beads have a capture agent attached on their surface and have a size of 0.2 μm to 100 μm;
wherein one of the configurations is an open configuration, in which: the two plates are separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates;
wherein another of the configurations is a closed configuration which is configured after the sample deposition in the open configuration; and in the closed configuration: at least part of the sample is compressed by the two plates into a layer of highly uniform thickness of 200 μm or less and is substantially stagnant relative to the plates, wherein the uniform thickness of the layer is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers; and
wherein the imager takes, at least two images, including a first image and a second image, of a common area of the thin sample layer, wherein the common area of the thin sample layer is an area of the sample that contains at least one bead, wherein the first image is a direct image for measuring a position of a bead in the common area; and the second image is a signal image for measuring a signal from the labeled competitive detection agent.
	Additionally, reference claims 29-32 read on instant claims 106-109, respectively; reference claim 35 reads on instant claim 115; reference claim 36 reads on instant claim 120; reference claim 37 reads on instant claim 121; reference claim 41 reads on instant claim 128; reference claim 46 reads on instant claim 107; and reference claim 49 reads on instant claim 154.


Claim 1, 3, 107 and 121 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15, 69 and 79 of copending Application No. 16/964870 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because regarding instant claim 1, reference application 870 recites at claim 1, A device for assaying a target cell and a non-cell analyte in a sample, comprising: a first plate, a second plate, a plurality of spacers, a plurality of particles, and a capture agent, wherein: a) the first and second plates are movable relative to each other into different configurations, including an open configuration and a closed configuration; b) each of the plates has, on its respective surface, a sample contact area for contacting a sample that contains or is suspected of containing one or more target cells and a non-cell analyte; c) the spacers comprise an array of pillars that have a uniform height of 150 um or less, and are fixed on the first plate; d) the particles have a size of 0.2 um to 100 um, are equal or less than the height of the spacers, and are, in an open configuration, distributed in one of the sample contact areas; and e) a capture agent is attached on the particles, wherein the capture agent binds the non-cell analyte; wherein in the open configuration, the two plates are separated apart, and the sample is deposited on one or both plate; wherein in the closed configuration, which is configured after a sample is deposited in the open configuration; a relevant sample volume is compressed by the two plates into a layer of substantially uniform thickness and is substantially stagnant relative to the plates, and the uniform thickness of the layer is confined by the plates and is regulated by the plates and the spacers; wherein a relevant sample volume is the portion of the sample that the non-cell analyte and the target cells are analyzed; and 2ESX-089US Response to the Action dated June 25, 2021 wherein the height of the spacers and the geometry of the particles are configured to make, in the closed configuration, there are no significant overlaps between the one or more target cells, between the particles, and between the target cells and the particles; and wherein the capture agent or the detection agent or both of the capture agent and the detection agent binds specifically the non-cell analyte.
Additionally, reference claim 15 reads on instant claim 3; reference claim 69 reads on instant claim 107; and reference claim79 reads on instant claim 121.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641